    Case 5:21-cr-50014-TLB Document 26                      Filed 06/17/21 Page 1 of 6 PageID #: 263




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                                       )
                                                                )
         Plaintiff,                                             )
                                                                )
         v.                                                     )        Case No. 5:21-CR-50014-001
                                                                )
JOSHUA JAMES DUGGAR,                                            )
                                                                )
         Defendant.                                             )

                         DEFENDANT’S MOTION TO CONTINUE TRIAL

         Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully requests that this Court continue the trial in this case from the current setting of July

6, 2021. (Doc. 13). Specifically, Duggar requests that this Court set a trial date in this case in or

after February 2022.1

         I.       Background

         Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.

         II.      Reasons for Continuance

         This is a complex case arising out of a several-year federal investigation concerning

allegations involving both the so-called “dark web” and peer-to-peer BitTorrent file-sharing

networks.




1
  The defense appreciates and acknowledges this is a lengthy request for a continuance. However, for the reasons set
out herein, the defense is making this request in an attempt to obviate the need for any future motions to continue and
in light of scheduling conflicts for counsel presented by trials throughout the remainder of 2021 which were scheduled
in rapid succession as a result of the COVID-19 pandemic and the inability to hold federal jury trials at earlier dates.
 Case 5:21-cr-50014-TLB Document 26              Filed 06/17/21 Page 2 of 6 PageID #: 264




        Based on the discovery provided to date, the Government’s allegations largely center on

computer forensic evidence and anticipated expert opinion testimony. (The Government utilized

the services of two Government-affiliated computer forensic experts during its investigation.) The

defense has retained an independent computer forensic expert who must conduct a computer

forensic examination of each of the devices at issue—a time-consuming process that requires

review at a government facility for the one device the Government alleges contained child

pornography. The defense expert must also conduct a time-intensive process of reviewing the

remaining devices that the Government does not allege contained child pornography. Indeed,

based on litigation to date, it appears the Government intends to make evidentiary use of one or

more of those devices. Thus, given the complexity of the allegations and the scope of the digital

discovery at issue, the defense’s computer forensic expert anticipates her review and subsequent

analysis of the relevant evidence may take several months.

        Furthermore, the defense requires additional time to complete its review of the discovery

and, separately, to pursue certain investigative leads based on the discovery. In particular, based

on the discovery disclosed to date, it appears there are certain key witnesses whom the Government

did not interview and certain sources of possible evidence the Government did not obtain during

its investigation.

        The Government has disclosed voluminous discovery in some respects. However, in other

respects, the defense has expressly requested additional discovery but has not received it. For

example, at the detention hearing in this case, the Government’s Special Agent who supervised

this investigation testified that this investigation originated out of the Little Rock Police

Department:

        Q:      Okay. Now, Special Agent, you testified that this investigation began in
                May of 2019, is that correct?

                                                2
    Case 5:21-cr-50014-TLB Document 26                       Filed 06/17/21 Page 3 of 6 PageID #: 265




           A:       That is correct.

           Q:       And you testified that a detective in Little Rock named Amber Kalmer was
                    the initial law enforcement officer investigating this case, is that correct?

           A:       Yes, sir.

(Detention Hearing Tr. at 58-59).

           However, despite multiple requests by the defense, the Government has turned over

virtually no discovery regarding Detective Kalmer’s investigation—not a single police report or

document setting out the scope of the Little Rock Police Department’s actions in connection with

this case.2

           Remarkably, the Government also recently disclosed—for the first time and only by way

of a screenshot of an unidentified database—that two other Arkansas state law enforcement

agencies allegedly participated in this investigation at least in a minimal capacity. The search

warrant applications make no reference to these agencies, the Special Agent’s testimony at the

detention hearing made no mention of these agencies, and the remainder of the discovery does not

reveal which agencies participated and what, if anything, these agencies did. At the detention

hearing in this case, the Government’s DHS HSI special agent who supervised this investigation

testified only that this was a DHS HSI case that originated with the Little Rock Police Department.

See Det. Hearing Tr. at 58-59 (identifying Little Rock Police Department) and 80-81 (“Q: …this

was an HSI case, a Department of Homeland Security case, correct? A: That is correct. Yes, sir”).

           Thus, the defense requires additional time to navigate discovery issues with the

Government and, if necessary, to raise any discovery disputes with this Court sufficiently in

advance of trial.



2
    The exception is that the Government disclosed purported computer-generated logs reflecting alleged file downloads.

                                                            3
 Case 5:21-cr-50014-TLB Document 26                   Filed 06/17/21 Page 4 of 6 PageID #: 266




           Separate and apart from the factual allegations in this case, the defense anticipates critical

pretrial motion practice in this case involving important constitutional and legal issues. It would

be premature to file certain anticipated motions at this time as the defense has not yet had the

opportunity to review all relevant discovery and to fully benefit from the defense expert’s

computer forensic analysis. That said, the defense anticipates the need for an evidentiary hearing

will arise in advance of trial and sufficient time for the parties to fully brief the issues and for this

Court to make determinations will be necessary. Significantly, some of these anticipated motions,

if decided in Duggar’s favor, would obviate the need for a trial.

           Finally, the defense requests a trial date in or after February 2022 to give Duggar sufficient

time to fully prepare a defense in this case and due to certain scheduling conflicts during the

remainder of 2021. Specifically, Duggar’s lead counsel, Justin Gelfand, has federal criminal trials

scheduled to begin in July 2021, September 2021, October 2021, and November 2021—all of

which were scheduled in rapid succession as a result of the COVID-19 pandemic and the inability

to hold federal jury trials at earlier dates.

           III.   Conclusion

           Based on the foregoing, Duggar respectfully requests that this Court enter an Order

continuing the trial in this case to a date in or after February 2022.

           Duggar submits that the ends of justice served by granting this requested continuance

outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161,

et. seq.




                                                     4
Case 5:21-cr-50014-TLB Document 26   Filed 06/17/21 Page 5 of 6 PageID #: 267




                                 Respectfully submitted,

                                 Margulis Gelfand, LLC

                                  /s/ Justin K. Gelfand
                                 JUSTIN K. GELFAND, MO Bar No. 62265*
                                 7700 Bonhomme Ave., Ste. 750
                                 St. Louis, MO 63105
                                 Telephone: 314.390.0234
                                 Facsimile: 314.485.2264
                                 justin@margulisgelfand.com
                                 Counsel for Defendant
                                 *Admitted Pro Hac Vice

                                 --- and ---

                                 Story Law Firm, PLLC

                                 /s/ Travis W. Story
                                 Travis W. Story, AR Bar No. 2008278
                                 Gregory F. Payne, AR Bar No. 2017008
                                 3608 Steele Blvd., #105
                                 Fayetteville, AR 72703
                                 Telephone: (479) 448-3700
                                 Facsimile: (479) 443-3701
                                 travis@storylawfirm.com
                                 greg@storylawfirm.com




                                     5
Case 5:21-cr-50014-TLB Document 26               Filed 06/17/21 Page 6 of 6 PageID #: 268




                                      Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney and all counsel of record.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                                6
